     Case 4:10-cr-00459 Document 454 Filed on 08/26/19 in TXSD Page 1 of 32



                                 United States District Court
                              for the Southern District of Texas
                                       Houston Division


United States of America                         §
                                                 §
       v.                                        §                 Criminal No. H-10-459
                                                 §
Wilmar Rene Duran Gomez                          §

*      *       *      *       *      *       *       *     *       *      *       *

                 Motion to Dismiss the Indictment or, in the Alternative, to
            Strike the Government’s Notice of Intent to Seek the Death Penalty

       Defendant Wilmar Rene Duran Gomez moves this Court, pursuant to the Fifth

Amendment Due Process Clause, the Sixth Amendment Speedy Trial Clause, and the Eighth

Amendment, to dismiss the second superseding indictment or, in the alternative, strike the

government’s notice of intent to seek the death penalty.

I.     Factual and procedural history
       A.      Obstruction charge

       On December 27, 2006, a grand jury indicted Mr. Duran Gomez on one count of

obstructing justice, under 18 U.S.C. § 1505. United States v. Duran Gomez, No. 4:06-cr-459

(S.D. Tex.) (“Duran Gomez I”), ECF No. 19. The indictment alleged that Mr. Duran Gomez and

his sister (Judith Lopez) and mother (Florencia Lopez) obstructed and impeded an Immigrations

and Customs Enforcement (ICE) investigation “into the harboring of illegal aliens resulting in

the death of any person.” Duran Gomez I, ECF No. 19.

       Mr. Duran Gomez entered a plea agreement with the government on May 25, 2007.

Duran Gomez I, ECF No. 75. At sentencing on January 13, 2011, the court sentenced Mr. Duran

Gomez to 60 months in prison (the statutory maximum), to be followed by three years of

supervised release. Duran-Gomez I, ECF No. 200 at 13-14.

                                                 1
     Case 4:10-cr-00459 Document 454 Filed on 08/26/19 in TXSD Page 2 of 32



        B.      Smuggling and related charges

        On July 1, 2010, a grand jury returned an indictment charging Mr. Duran Gomez and

Efrain Rodriguez Mendoza with one count of conspiracy to transport and harbor aliens, under 8

U.S.C. § 1324(a)(1)(A)(v)(I), and two counts of harboring an illegal alien resulting in death,

under 8 U.S.C. § 1324(a)(1)(A)(iii), (B)(i), (A)(v)(II), (B)(iv). United States v. Duran Gomez,

No. 4:10-cr-00459 (S.D. Tex.) (“Duran Gomez II”), ECF No. 142 at 1-8. The harboring counts

are “punish[able] by death or imprison[ment] for any term of years or for life.” 18 U.S.C.

§ 1324(a)(1)(B)(iv).

        The indictment alleged that Mr. Duran Gomez, along with Mr. Rodriguez Mendoza,

smuggled aliens from Mexico to a warehouse in Houston, where he housed them pending

transportation to their final destinations in the United States. Duran Gomez II, ECF No. 142 at 2.

When some of the aliens lit a fire in the warehouse in an attempt to escape, the defendants

allegedly beat the aliens repeatedly over the course of several days. Id. at 5-6. The indictment

alleged that two of the aliens, Abelardo Sagastume and Hector LNU (last name unknown), died

as a result. Id. at 6.

        On October 4, 2012, the government (1) filed a notice of intent to seek the death penalty

(NOI) against Mr. Duran Gomez, and (2) unveiled a first superseding indictment. Duran Gomez

II, ECF Nos. 137, 147.

        The government arrested Mr. Rodriguez Mendoza, who had been a fugitive, on April 9,

2013. Duran Gomez II, ECF No. 216 at 1. Almost four years later, on January 10, 2017, the

government filed a second superseding indictment (SSI) that retained the conspiracy-to-harbor

and harboring counts and added two counts of kidnapping resulting in death, under 18 U.S.C.

§1201(a)(1), and two counts of hostage taking resulting in death, under 18 U.S.C. § 1203. Duran



                                                 2
      Case 4:10-cr-00459 Document 454 Filed on 08/26/19 in TXSD Page 3 of 32



Gomez II, ECF No. 314 at 1-12. The government filed a notice of its intent to seek the death

penalty against Mr. Rodriguez Mendoza on February 10, 2017. Duran Gomez II, ECF No. 326.

II.     Argument
        A.     The pretrial delay in this case violates Mr. Duran Gomez’s Sixth
               Amendment right to a speedy trial.

        By the time of trial in March 2021, almost eleven years will have elapsed since the

government indicted Mr. Duran Gomez on capital charges, and more than fourteen years will

have elapsed since the alleged crimes. Such a lengthy delay violates his right to a speedy trial

under the Sixth Amendment. This Court should therefore dismiss the SSI.

               1.      Legal background

        “The Sixth Amendment states that ‘in all criminal prosecutions, the accused shall enjoy

the right to a speedy and public trial.’” United States v. Molina-Solorio, 577 F.3d 300, 304 (5th

Cir. 2009). “In analyzing whether this right has been violated, the Supreme Court in Barker v.

Wingo adopted ‘a balancing test, in which the conduct of both the prosecution and the defendant

are weighed.’” Boyer v. Vannoy, 863 F.3d 428, 441-42 (5th Cir. 2017) (quoting 407 U.S. 514,

530 (1972)). This test requires consideration of four factors: “(1) the length of the delay; (2) the

reason for the delay; (3) whether the defendant diligently asserted his right; and (4) whether the

defendant suffered prejudice.” United States v. Rojas, 812 F.3d 382, 410 (5th Cir. 2016).

        The Barker test “eschews rigid rules and mechanical factor-counting in favor of a

difficult and sensitive balancing process.” Amos v. Thornton, 646 F.3d 199, 205 (5th Cir. 2011)

(per curiam). “[N]one of the four Barker factors is either necessary or sufficient to find a speedy

trial violation.” United States v. Frye, 489 F.3d 201, 213 (5th Cir. 2007). Rather, “they are

related factors and must be considered together with such other circumstances as may be

relevant.” Goodrum v. Quarterman, 547 F.3d 249, 257 (5th Cir. 2008).



                                                  3
    Case 4:10-cr-00459 Document 454 Filed on 08/26/19 in TXSD Page 4 of 32



       The first factor, length of delay, “performs a dual function.” Amos, 646 F.3d at 205. At

the “threshold,” it “operates as a screening device,” separating “ordinary delay from

presumptively prejudicial delay.” Id. at 205-06. “The delay between [1] arrest or indictment and

[2] trial crosses the line from ‘ordinary’ to ‘presumptively prejudicial’ somewhere around the

one-year mark.” Id. at 206. If a defendant makes this threshold one-year showing, the court

“undertakes a full Barker analysis.” United States v. Harris, 566 F.3d 422, 432 (5th Cir. 2009).

If not, his claim does not “trigger a speedy trial analysis,” and he is unentitled to relief. Amos,

646 F.3d at 206.

       The length of delay’s second function is to serve as “one factor among several” in the full

Barker analysis, i.e., in examination of “the extent to which the delay stretches beyond the bare

minimum needed to trigger judicial examination of the claim.” Id. This question entails

balancing the first three Barker factors (length of delay, reason for the delay, assertion of the

right) against the fourth (prejudice). United States v. Bergfeld, 280 F.3d 486, 488 (5th Cir.

2002). “Ordinarily the burden is on the defendant to demonstrate actual prejudice.” Amos, 646

F.3d at 208. He will prevail if he can show that “such prejudice is sufficient to outweigh the

other three factors.” Frye, 489 F.3d at 209.

         “But where the first three factors together weigh heavily in the defendant’s favor,

[courts] may conclude that they warrant a presumption of prejudice, relieving the defendant of

his burden.” Amos, 646 F.3d at 208. “If prejudice is presumed, the Government can overcome

that by ‘showing that the presumption is extenuated . . . or rebutting the presumption with




                                                  4
    Case 4:10-cr-00459 Document 454 Filed on 08/26/19 in TXSD Page 5 of 32



evidence.’”1 Frye, 489 F.3d at 209 (ellipsis in original) (citation omitted). “‘Actual prejudice’ is

assessed in light of the three following interests of the defendant: (1) to prevent oppressive

pretrial incarceration; (2) to minimize anxiety and concern of the accused; and (3) to limit the

possibility that the defense will be impaired.” Harris, 566 F.3d at 433.

       “The only remedy for a violation of the [speedy trial] right is dismissal of the

indictment.” Molina-Solorio, 577 F.3d at 304.

               2.      Analysis

       The grand jury returned the original indictment in this case on July 1, 2010—almost

eleven years before the current trial date (March 2021). Duran Gomez II, ECF No. 1. This case

therefore easily crosses the one-year threshold between “ordinary delay” and “presumptively

prejudicial delay.” Amos, 646 F.3d at 206. Accordingly, this Court must undertake a “full

Barker analysis” that considers all four speedy-trial factors. Harris, 566 F.3d at 432.

                       a.      Length of delay

       The first Barker factor, the length of delay, militates strongly in favor of presuming

prejudice. Because “excessive delay presumptively compromises the reliability of a trial in ways

that neither party can prove or . . . identify,” the “presumption that pretrial delay has prejudiced

the accused intensifies over time.” Boyer, 863 F.3d at 443 n.59 (ellipsis in original) (citations




       1
         Thus the speedy-trial analysis involves two separate steps at which a court may either
presume prejudice or not: (1) at the threshold, to decide whether a “full Barker analysis” is
appropriate, and (2) as part of that “full Barker analysis,” to decide who bears the burden of
establishing prejudice or lack of prejudice.



                                                  5
    Case 4:10-cr-00459 Document 454 Filed on 08/26/19 in TXSD Page 6 of 32



omitted); see also Goodrum, 547 F.3d at 260 (“[T]he likelihood of evidentiary prejudice, though

difficult to prove, increases in tandem with the length of the delay.”).2

       Trial in this case is currently scheduled to begin in March 2021, eleven years after the

government first indicted Mr. Duran Gomez on capital charges and more than fourteen years

after the alleged crimes. When a delay is “extraordinary”—i.e., over five years—the first factor

“weighs heavily in [a defendant’s] favor,” United States v. Cardona, 302 F.3d 494, 497 (5th Cir.

2002), and can, on its own, give rise to a presumption of prejudice, see, e.g., Boyer, 863 F.3d at

443 (“[T]he state appellate court found that the length of delay was presumptively prejudicial,

which is reasonable given the seven year time period between arrest and trial.”); Goodrum, 547

F.3d at 260 (noting a six-year delay is sufficient to warrant presumption of prejudice); United

States v. Parker, 505 F.3d 323, 328-29 (5th Cir. 2007) (“We have held that delays of less than

five years are not enough, by duration alone, to presume prejudice.”); Doggett v. United States,

505 U.S. 647, 652 (1992) (describing delay of eight-and-a-half years as “extraordinary”).

       As a result, this Court should presume prejudice exists, regardless of its weighing of the

second and third Barker factors. See, e.g., United States v. Reagan, 725 F.3d 471, 487 (5th Cir.

2013) (“Because [neither the second nor third Barker factor] supports a presumption of

prejudice, and because the delay was not long enough to require a presumption of prejudice by

itself, we do not presume prejudice.” (emphasis added)). But even if this Court considers the

second and third factors, a presumption of prejudice is still appropriate.




       2
           As explained in greater depth below, see infra Part II.B.2.a, the Supreme Court has held
that the Eighth Amendment’s prohibition on cruel and unusual punishment “requires increased
reliability of the process by which capital punishment may be imposed.” Herrera v. Collins, 506
U.S. 390, 405 (1993). Thus the need to ensure that delay does not undermine the reliability of
trial, thereby prejudicing the defendant, is particularly important in capital cases. See also, e.g.,
Caldwell v. Johnson, 226 F.3d 367, 373 (5th Cir. 2000) (describing Supreme Court “decisions
imposing heightened procedural requirements on capital trials and sentencing proceedings”).
                                                  6
    Case 4:10-cr-00459 Document 454 Filed on 08/26/19 in TXSD Page 7 of 32



                       b.      Reason for the delay

       When applying Barker, courts ask “whether the government or the criminal defendant is

more to blame for the delay.” Vermont v. Brillon, 556 U.S. 81, 90 (2009). “The burden is on the

Government to assign reasons to justify the delay,” and “[d]ifferent reasons are entitled to

different weight.” Amos, 646 F.3d at 207.

       At one extreme, a deliberate delay to disadvantage the defense is weighted
       heavily against the [government]. At the other end of the spectrum, delays
       explained by valid reasons or attributable to the conduct of the defendant weigh in
       favor of the [government]. Between these extremes fall unexplained or negligent
       delays, which weigh against the [government], but not heavily.

Id. In cases that occupy this negligent “middle ground,” the “weight assigned to the [second]

factor increases as the length of the delay increases.” United States v. Serna-Villarreal, 352 F.3d

225, 232 (5th Cir. 2003). “A court’s toleration of such negligence varies inversely with its

protractedness.” Id. “Although negligence is obviously to be weighed more lightly than a

deliberate intent to harm the accused’s defense, it still falls on the wrong side of the divide

between acceptable and unacceptable reasons for delaying a criminal prosecution once it has

begun.” Molina-Solorio, 577 F.3d at 305; see also Brillon, 556 U.S. at 90 (“More neutral

reasons such as negligence or overcrowded courts weigh less heavily but nevertheless should be

considered since the ultimate responsibility for such circumstances must rest with the

government rather than with the defendant.”).

       Mr. Duran Gomez is not currently aware of any evidence that the government engaged in

deliberate, bad faith delay. He does assert, however, that the government will be unable to

articulate any “valid reasons” for a delay of almost eleven years. Amos, 646 F.3d at 207. And

because the delay in this case has been so lengthy, the second factor weighs more heavily in Mr.

Duran Gomez’s favor than it might otherwise. Serna-Villarreal, 352 F.3d at 232.



                                                  7
     Case 4:10-cr-00459 Document 454 Filed on 08/26/19 in TXSD Page 8 of 32



       Mr. Duran Gomez acknowledges that he has asked for several continuances in this case,

which might cut in the government’s favor. See, e.g., Reagan, 725 F.3d at 487 (holding second

factor “militate[s] against a presumption of prejudice” because “the delay was partially

attributable to Reagan’s requests for two continuances”). But the Court should not place undue

weight on this fact.

       The Fifth Circuit has recognized that where a case is “complex,” a defendant’s requests

for continuances are “understandable” because trial and sentencing require substantial

preparation. United States v. Bishop, 629 F.3d 462, 468 (5th Cir. 2010); cf. 18 U.S.C.

§ 3161(h)(7)(B)(iii) (providing that under Speedy Trial Act, court may continue case to serve

“ends of justice” if “the case is so unusual or so complex, due to the number of defendants, the

nature of the prosecution, or the existence of novel questions of fact or law, that it is

unreasonable to expect adequate preparation for pretrial proceedings or for the trial itself within

the time limits established by this section”). As a result, the second Barker factor favors the

government only weakly in such cases. Bishop, 629 F.3d at 468.

       The Court has designated this case complex because of “the nature of the prosecution, the

existence of novel questions of fact and law, and the large volume of discoverable materials.”

Duran Gomez II, ECF No. 94. The discovery produced to date includes over 70,000 pages of

documents and dozens of hours of recordings and videos, as well as substantial physical

evidence. Moreover, the large majority of this discovery—roughly 62,000 pages—was not

produced until 2016, and much of the discovery provided before then related to Mr. Duran

Gomez’s obstruction case, rather than his capital charges. Given the immense volume of

materials to review, categorize, and investigate, and given the government’s tardiness in making




                                                  8
    Case 4:10-cr-00459 Document 454 Filed on 08/26/19 in TXSD Page 9 of 32



those materials available, Mr. Duran Gomez’s continuance requests hardly establish that he is to

blame for the inordinate delay.

       In addition, this case has stalled because Mr. Duran Gomez has not received the funds

necessary to present an effective defense at trial and a compelling mitigation case at sentencing.

Mr. Duran Gomez’s counsel applied for expert funding shortly after he was indicted, seeking

funding for a mitigation specialist and fact investigator for “pre-authorization” work essential to

preparing for meeting with the Department of Justice. Mr. Duran Gomez applied for additional

funds after the government issued its NOI. Duran Gomez II, ECF No. 198. As with the first

request, this Court approved only a portion of the requested funds, finding certain expenses were

unnecessary or duplicative. Duran Gomez II, ECF No. 205. When Mr. Duran Gomez sought

approval for additional funds on July 6, 2015, the Court once again denied funding for whole

categories of necessary experts and approved only a fraction of the requested amounts for others.

Duran Gomez II, ECF No. 247. The sum the Court authorized for post-NOI fact investigation

was completely expended by the end of 2016, and the amount for post-NOI mitigation work was

exhausted by early 2018.

       Mr. Duran Gomez’s inability to secure the necessary funding—which cannot be imputed

to him—has prolonged the pretrial proceedings. Capital cases are expensive. To put on the

robust defense to which he is constitutionally entitled in a capital case, Mr. Duran Gomez has

had to hire fact investigators, mitigation experts, future-dangerousness experts, forensic experts,

paralegals, and others. See American Bar Association, Supplementary Guidelines for the

Mitigation Function of Defense Teams in Death Penalty Cases, Guideline 10.11(B) (2008) (“The

defense team must conduct an ongoing, exhaustive and independent investigation of every aspect

of the client’s character, history, record and any circumstances of the offense, or other factors,



                                                  9
    Case 4:10-cr-00459 Document 454 Filed on 08/26/19 in TXSD Page 10 of 32



which may provide a basis for a sentence less than death.”). In particular, counsel in capital

cases are ethically obligated to conduct a mitigation investigation into a client’s “medical history,

complete prenatal, pediatric and adult health information; exposure to harmful substances in

utero and in the environment; substance abuse history; mental health history; history of

maltreatment and neglect; trauma history; educational history; employment and training history;

military experience; multi-generational family history, genetic disorders and vulnerabilities, as

well as multi-generational patterns of behavior; prior adult and juvenile correctional experience;

religious, gender, sexual orientation, ethnic, racial, cultural and community influences; socio-

economic, historical, and political factors.” Id. Gathering such information frequently requires

“in-person, face-to-face, one-on-one interviews with the client, the client’s family, and other

witnesses who are familiar with the client’s life.” Id. Guideline 10.11(C).

       Investigators in Mr. Duran Gomez’s case have had to research events that took place

many years ago, both in the United States and abroad, and talk to witnesses who are scattered

across the United States and at least three other countries. Preparation for sentencing will require

Mr. Duran Gomez’s mitigation experts to travel extensively, hunt down witnesses in remote

locations, and navigate other countries’ legal bureaucracies. All this work requires substantial

time and money—the latter of which Mr. Duran Gomez, through no fault of his own, was unable

to access for many years.

       Finally, several of Mr. Duran Gomez’s continuance requests were based on events

exclusively within the government’s control. In an October 31, 2013 continuance motion, for

example, Mr. Duran Gomez wrote that he needed additional time, in part, because the

government was still in the “pre-authorization phase” for determining whether to seek the death

penalty against co-defendant Efrain Rodriguez Mendoza, whom the government had arrested



                                                 10
    Case 4:10-cr-00459 Document 454 Filed on 08/26/19 in TXSD Page 11 of 32



seven months previously. Duran Gomez II, ECF No. 216 at 1-2. Because Mr. Rodriguez

Mendoza was accused of being extensively involved in the charged crimes, Mr. Duran Gomez

could not proceed to trial without knowing the status of his co-defendant’s case—information

that would potentially be material to numerous pretrial motions, trial strategy, and sentencing

arguments. Mr. Duran Gomez made this same point in three subsequent continuance motions,

filed February 20, 2015; January 19, 2016; and September 7, 2016. Duran Gomez II, ECF Nos.

237, 264, 285.

       It was not until February 10, 2017—six and a half years after indicting him on death-

eligible charges, and almost four years after arresting him—that the government announced its

intent to seek the death penalty against Mr. Rodriguez Mendoza. Duran Gomez II, ECF Nos.

142; 237 at 1; 326. Mr. Duran Gomez’s requests for continuances during this period should, if

anything, weigh against the government, which had sole authority to make the “seek” decision

and is therefore responsible for the inordinate delay. See United States v. Black, 918 F.3d 243,

260-61 (2d Cir. 2019) (holding “the government’s delayed decision on whether to seek the death

penalty” should be “charge[d] to the government” because court did not expect defendant to

proceed with filing motions that might end up being “substantively useless if the prosecution

sought the death penalty”).

       In sum, little, if any, of the delay so far can be attributed to Mr. Duran Gomez. The

second Barker factor therefore weighs in Mr. Duran Gomez’s favor.

                       c.     Assertion of the right

       Mr. Duran Gomez has not previously filed a motion formally objecting to the inordinate

delay in this case. He did, however, raise the issue of delay-related prejudice in previous court

proceedings. See, e.g., Transcript of October 11, 2012 Status Conference, attached as Exhibit A,

at 14 (defense counsel indicating Mr. Duran Gomez planned to file motion “dealing with the

                                                11
    Case 4:10-cr-00459 Document 454 Filed on 08/26/19 in TXSD Page 12 of 32



question of whether or not [he] can get a fair trial based upon the length of time”). And he

pointed out the delay while meeting with the Attorney General’s Review Committee on Capital

Cases (AGRCCC) in 2012, arguing that the delay provided a compelling reason to reverse the

decision to seek death.

       Regardless, even if Mr. Duran Gomez had never expressed his desire to expedite the

proceedings, this fact would be entitled to little weight. The Supreme Court in Barker “refused

to . . . hinge the right on a defendant’s explicit request for a speedy trial.” Brillon, 556 U.S. at

89-90. And the Fifth Circuit has emphasized repeatedly that “none of the four Barker factors is

either necessary or sufficient” to find a delay unconstitutional. Frye, 489 F.3d at 21; see also,

e.g., Goodrum, 547 F.3d at 257 (same). It is therefore immaterial that Mr. Duran Gomez has not

previously filed a formal objection to the delay in this case.

       The first three Barker factors support presuming prejudice in this case.

                       d.      Prejudice

       If this Court presumes prejudice, the government will be unable to rebut that

presumption. And even if the Court does not apply the presumption, the final Barker factor

weighs strongly in Mr. Duran Gomez’s favor. The extraordinary delay in this case will produce

a trial and a sentencing proceeding that are fundamentally, and irreparably, unfair.

       Mr. Duran Gomez addresses each of the three types of prejudice identified in Barker.

                               i.      Impairment of Mr. Duran Gomez’s defense

       Events over the eleven years preceding trial—and the more than fourteen years since the

alleged crimes—make it more likely that the jury will convict Mr. Duran Gomez of capital

offenses and sentence him to death.




                                                  12
   Case 4:10-cr-00459 Document 454 Filed on 08/26/19 in TXSD Page 13 of 32



                                     (a)     Fact witnesses

       Numerous fact witnesses, who might have provided exculpatory testimony at trial, have

died or been deported:

              Gilberto Esteban Peralta-Navarette was at the warehouse when police executed a

               search warrant there on November 22, 2006. During a May 2, 2007 deposition,

               he testified that, during the week or so he was at the warehouse, he did not see

               anyone being beaten. He also said he did not remember Mr. Duran Gomez being

               present. It appears the government deported Mr. Peralta-Navarette in May 2007.

               Bates 12418-20. Mr. Duran Gomez does not know where Mr. Peralta-Navarette

               is now or how he can locate him to secure his testimony at trial.

              Manuel Jesus Gonzalez-Sanchez was also at the warehouse on November 22,

               2006. When interviewed by ICE agents a week later, he said he had been at the

               warehouse for about four days, during which time he did not see anyone get hurt

               or physically abused. Mr. Gonzalez-Sanchez was also deported in May 2007.

               Bates 12418-20. Mr. Duran Gomez does not know Mr. Gonzalez-Sanchez’s

               whereabouts or how to track him down for purposes of investigation.

              Diana Soledad Caldas-Guevara, Mr. Duran Gomez’s then-girlfriend, was arrested

               at the same time he was. After pleading guilty to making a false statement to an

               ICE agent, she was sentenced to time served in May 2007 and deported. She told

               ICE agents in a January 2008 interview in Peru that Judith Lopez—Mr. Duran

               Gomez’s sister, who implicated him in the deaths of Mr. Sagastume and Hector

               LNU—wanted to testify against Mr. Duran Gomez as payback for getting her and

               their mother in legal trouble. Ms. Caldas-Guevera also said that Ms. Lopez asked

               her to “ally” against Mr. Duran Gomez and that a key detail in Ms. Lopez’s story

                                                13
    Case 4:10-cr-00459 Document 454 Filed on 08/26/19 in TXSD Page 14 of 32



               to authorities—that Ms. Caldas-Guevera drove the victims’ bodies to Fort Bend

               County—is false. Mr. Duran Gomez does not know Ms. Caldas-Guevera’s

               current whereabouts or how to contact her in spite of repeated requests to the

               government.

              Jessie Morin was a driver and business associate of Mr. Duran Gomez who held

               the lease on the warehouse. Mr. Morin stated in earlier interviews that he had not

               heard complaints of physical abuse from individuals he had transported. Mr.

               Morin died on September 28, 2017.

       In addition, as the defense investigation continues, it is certain that there will be other

witnesses who cannot be interviewed because they have been deported by the government or are

deceased. Even when witnesses can be located, the extended passage of time since the events in

question will likely diminish their utility. Mr. Duran Gomez’s inability to call these witnesses

will make it harder for him to defend against the charges in the SSI. See Frye, 489 F.3d at 213

(explaining that government action that “impair[s] the defendant’s ability to present his defense

by essentially making an exculpatory witness unavailable” presents “exactly the type of

prejudice the Supreme Court was most concerned with in Barker”).

                                      (b)     Documentary and physical evidence

       In addition to the fact witnesses described above, documentary evidence that could

exculpate Mr. Duran Gomez at the guilt phase has gone missing or been destroyed.

       On December 7, 2006, a Hispanic male identifying himself as “Luis” called Yurina Rico,

a reporter with the California newspaper La Opinion, and told her that he had recently been held

hostage in Texas by alien smugglers. He reported that he and four other Hispanic males had

been beaten at a stash house. Luis said he saw Abelardo Sagastume die from his injuries.

Although Ms. Rico informed ICE of this conversation the next day, on December 8, 2006, ICE

                                                 14
    Case 4:10-cr-00459 Document 454 Filed on 08/26/19 in TXSD Page 15 of 32



investigators did not contact her to follow up until December 5, 2007—almost a year later. By

that time, Ms. Rico could not locate her notes on Luis, whom ICE agents considered a “surviving

victim.” As a result of this delay, a key fact witness will remain unknown to Mr. Duran Gomez,

who cannot use his testimony at trial. See id. (“If witnesses die or disappear during a delay,

the prejudice is obvious.”).

       Mr. Duran Gomez will also be unable to access a number of school and court records

necessary to building an effective mitigation case. Those records have been destroyed under

document-retention plans that call for the routine purging of documents after a set period of

time, ranging from six months to seven years. For example, some school, medical,

immigration, court, employment, and detention center records are no longer available as they

have been destroyed. In addition, the integrity of physical evidence collected in this case in

2006, some of which may require re-testing, is currently unknown.

                                      (c)     Mitigation witnesses

       Perhaps most important, numerous members of Mr. Duran Gomez’s family have passed

away since the alleged conduct in this case. His maternal great-grandmother, father, and

stepfather are now deceased, as are the woman who raised him and the pastor of the church he

attended through childhood. These witnesses could have testified at a potential sentencing

hearing about Mr. Duran Gomez’s upbringing in El Salvador, including how he regularly

attended church services and school, how he was raised apart from the rest of his family, and the

impact of the civil war on his small village. But because sentencing will occur so long after the

alleged crimes, these witnesses—and their uniquely powerful mitigation testimony—are no

longer available.

       The Supreme Court has recognized that “‘evidence about [a] defendant’s background and

character is relevant [at a capital sentencing proceeding] because of the belief, long held by this

                                                 15
    Case 4:10-cr-00459 Document 454 Filed on 08/26/19 in TXSD Page 16 of 32



society, that defendants who commit criminal acts that are attributable to a disadvantaged

background . . . may be less culpable.’” Porter v. McCollum, 558 U.S. 30, 41 (2009) (ellipsis in

original) (citation omitted). In particular, a “troubled history,” including a “brain abnormality,

difficulty reading and writing, and limited schooling,” is “relevant to assessing a defendant’s

moral culpability.” Id. If Mr. Duran Gomez cannot call some of the witnesses best-equipped to

testify to his background, he will be unable to provide the jury with all the evidence it needs to

make an informed decision between life and death. See Nelson v. Quarterman, 472 F.3d 287,

300 (5th Cir. 2006) (“[I]t is only when the jury is given a vehicle for expressing its reasoned

moral response to [mitigating] evidence in rendering its sentencing decision that we can be sure

that the jury has treated the defendant as a uniquely individual human being and has made a

reliable determination that death is the appropriate sentence.”).

       This Court should therefore hold that the loss of mitigation witnesses has prejudiced Mr.

Duran Gomez. See, e.g., United States v. Young, 657 F.3d 408, 420 (6th Cir. 2011) (recognizing

that, in capital prosecution, loss of “important mitigation witnesses and records” can constitute

prejudice under Barker, but holding defendant did not make sufficient factual showing of loss in

that case); cf. United States v. Williams, 558 F.2d 224, 227 (5th Cir. 1977) (noting in probation-

revocation context that defendant “may be prejudiced if delay has impaired his ability to present

evidence of mitigating circumstances that might affect the decision to incarcerate him”).

                                      (d)     Capital Assistance Project

       Until 2011, the El Salvadorian government ran a program called the El Salvador Capital

Assistance Project (ESCAP) that assisted El Salvadorian nationals charged with capital crimes in

foreign countries. ESCAP would collect social history (e.g., school and medical) records,

interview witnesses in El Salvador, conduct investigations, and make additional resources

available. It would provide these services free of charge. But El Salvador “temporarily

                                                 16
    Case 4:10-cr-00459 Document 454 Filed on 08/26/19 in TXSD Page 17 of 32



suspended” ESCAP in November 2011 and has not revived it since. Thus Mr. Duran Gomez,

who did not receive notice of the government’s intent to seek death until October 2012, has been

unable to take advantage of a resource that would have substantially strengthened his mitigation

case. By depriving him of the ability to put on compelling mitigation evidence, the delay in this

case has prejudiced Mr. Duran Gomez in a way that can never be remedied.3

                               ii.     Oppressive pretrial incarceration

       The fourteen years Mr. Duran Gomez will have spent awaiting trial constitute

“oppressive pretrial incarceration.” Harris, 566 F.3d at 433. The Second Circuit has held that

with respect to this component of prejudice, a defendant was “severely prejudiced” by “[h]is

nearly seven years of pretrial incarceration.” United States v. Tigano, 880 F.3d 602, 618 (2d Cir.

2018). Such a delay, the court held, is “egregiously oppressive”:

       The Barker Court noted that “most jails offer little or no recreational or
       rehabilitative programs. The time spent in jail is simply dead time.” Barker, 407
       U.S. at 532–33. Nearly seven years of pretrial detention in local jails—before the
       defendant has been convicted of any crime—is precisely the type of prejudice
       contemplated by the right to a speedy trial.

Id. Here, the period of pretrial detention will likely be at least four years longer than in Tigano,

where the Second Circuit said the defendant “amply demonstrate[d]” that he was subject to

oppressive pretrial incarceration.

                               iii.    Anxiety and concern

       Mr. Duran Gomez’s prolonged detention has caused him substantial “anxiety and

concern.” Harris, 566 F.3d at 433. The Supreme Court said in Barker that the third prejudice



       3
          The government bears an extra burden of responsibility with regard to Mr. Duran
Gomez’s inability to receive assistance from ESCAP, because it failed to contact the consulate in
El Salvador to advise it of Mr. Duran Gomez’s arrest, notwithstanding a request for consular
notification that Mr. Duran Gomez made on November 22, 2006, one day after his arrest. In
spite of this documented request, the government failed to notify the consulate in El Salvador
until August 2011, just months before ESCAP ceased operations.
                                                 17
    Case 4:10-cr-00459 Document 454 Filed on 08/26/19 in TXSD Page 18 of 32



factor—limiting the possibility that the defense will be impaired—is “the most serious.” 407

U.S. at 532. Nevertheless, the Court has also recognized that “[t]he Sixth Amendment right to a

speedy trial is . . . not primarily intended to prevent prejudice to the defense caused by passage of

time.” United States v. MacDonald, 456 U.S. 1, 8 (1982). Rather, the principal purpose of the

speedy trial right is “to minimize the possibility of lengthy incarceration prior to trial”:

       [T]he major evils protected against by the speedy trial guarantee exist quite apart
       from actual or possible prejudice to an accused’s defense. To legally arrest and
       detain, the Government must assert probable cause to believe the arrestee has
       committed a crime. Arrest is a public act that may seriously interfere with the
       defendant’s liberty, whether he is free on bail or not, and that may disrupt his
       employment, drain his financial resources, curtail his associations, subject him to
       public obloquy, and create anxiety in him, his family and his friends.

Id.; see also Goodrum, 547 F.3d at 262-63 (explaining Barker “recogni[zes] anxiety and concern

of the accused as a type of cognizable harm that may result from a delayed trial, and other cases

stress its independence from whatever impact the delay may or may not have on the defense”).

This form of prejudice is not to “be treated lightly.” United States v. Macino, 486 F.2d 750, 753

(7th Cir. 1973).

       Mr. Duran Gomez has suffered all the “evils” described in MacDonald. 456 U.S. at 8.

But his incarceration has also caused particular stress and anxiety unlike that in the typical case.

Because the government in this case is seeking capital punishment, Mr. Duran Gomez must

endure not merely the psychological strain attendant to any period of incarceration, but also the

fear that he may face an imminent death. Cf. Black, 918 F.3d at 265 (“In addition to the

psychological effects of pre-trial custody, [the defendants] were forced for two years and ten

months to worry over whether the government would seek not just their liberty, but their lives.

The magnitude of the anxiety and concern incurred by this decision is great, and this

consideration weighs heavily in our determination that the delay here prejudiced Defendants-

Appellees.”); United States v. Green, 2018 WL 786185, at *11 (W.D.N.Y. Feb. 8, 2018) (“[I]n

                                                  18
    Case 4:10-cr-00459 Document 454 Filed on 08/26/19 in TXSD Page 19 of 32



addition to the prejudice that arises from the sheer length and oppressive nature of Defendants’

pretrial detention, Defendants suffered the unique anxiety and concern that comes with the

looming prospect of the death-penalty, a prejudice not easily measurable and one absent in the

majority of criminal cases.”).

                                               ****

       Whether the Court considers the first Barker factor by itself, or the first three factors

taken together, the record in this case establishes a presumption of prejudice. The government

will be unable to overcome that presumption. Alternatively, even if no presumption arises here,

the actual prejudice to Mr. Duran Gomez from an eleven-year delay is substantial. This Court

should dismiss the SSI.

       B.      The excessive delay in this case violates Mr. Duran Gomez’s right,
               under the Fifth and Eighth Amendments, to a speedy sentencing.

       Even if the Court concludes dismissal of the SSI is not required, the inordinate passage of

time before Mr. Duran Gomez’s capital sentencing violates his due process right to fundamental

fairness. To remedy that violation, this Court should strike the NOI and bar the government

from seeking the death penalty against Mr. Duran Gomez.

               1.      Legal background

       In a string of cases dating back to at least the 1970s, the Fifth Circuit held that the

speedy-trial right applied not only to the period between indictment and trial, but also to the

period between verdict and sentencing. See Juarez-Casares v. United States, 496 F.2d 190, 192

(5th Cir. 1974) (explaining “the imposition of sentence is part of the trial for the purposes of the

Sixth Amendment speedy trial guarantee” and “[i]f there has been an unreasonable delay, and if

that delay results in prejudice to the defendant, then a violation [of the Sixth Amendment] has

occurred”); United States v. Campbell, 531 F.2d 1333, 1335 (5th Cir. 1976) (“[U]nreasonable


                                                 19
    Case 4:10-cr-00459 Document 454 Filed on 08/26/19 in TXSD Page 20 of 32



delay in sentencing may constitute a violation of a defendant’s Sixth Amendment right to a

speedy trial.”); United States v. Howard, 577 F.2d 269, 270 (5th Cir. 1978) (per curiam) (“The

constitutionally guaranteed right to speedy trial applies to sentencing.”); United States v. Abou-

Kassem, 78 F.3d 161, 167 (5th Cir. 1996) (same); United States v. Washington, 626 F. App’x

485, 487 (5th Cir. 2015) (unpublished) (“Although many cases implicating the Sixth

Amendment’s Speedy Trial Clause arise in the context of a delay before trial, we have held

that the constitutionally guaranteed right to a speedy trial also applies to sentencing.”). These

opinions applied the Barker factors to determine whether pre-sentencing delay violated the Sixth

Amendment. E.g., Campbell, 531 F.2d at 1335; Washington, 626 F. App’x at 487.

       The Supreme Court abrogated this line of case law in 2016 when it decided Betterman v.

Montana, 136 S. Ct. 1609 (2016). In that case, the defendant contended the trial court violated

his Sixth Amendment rights by waiting 14 months to sentence him following acceptance of his

guilty plea. Betterman, 136 S. Ct. at 1612. The Supreme Court rejected that argument, holding

the Sixth Amendment speedy trial right “attach[es]” upon arrest or indictment and “detaches

upon conviction.” Id. at 1613. As a result, the “[a]dverse consequences of postconviction delay”

fall “outside the purview of the Speedy Trial Clause.” Id. at 1615.

       But, the Court cautioned, “[t]hat does not mean . . . that defendants lack any protection

against undue delay” preceding sentencing. Id. at 1617. Specifically, “due process serves as a

backstop against exorbitant delay”: “[a]fter conviction, a defendant’s due process right to liberty,

while diminished, is still present. He retains an interest in a sentencing proceeding that is

fundamentally fair.” Id. Considerations relevant to impermissible pre-sentencing delay under

the Due Process Clause, the Court wrote, “may include the length of and reasons for delay, the

defendant’s diligence in requesting expeditious sentencing, and prejudice”—i.e., the Barker



                                                 20
    Case 4:10-cr-00459 Document 454 Filed on 08/26/19 in TXSD Page 21 of 32



factors. Id. at 1618 n.12. Because the defendant in Betterman had not preserved a due process

claim, the Court did not address how the Barker test might apply to his case. Id. at 1617-18. It

made clear, however, that “although the Speedy Trial Clause does not govern” sentencing

proceedings, “a defendant may have other recourse, including, in appropriate circumstances,

tailored relief under the Due Process Clauses.” Id. at 1612.

         Concurring, Justice Sotomayor observed that “it seem[ed] to [her] that the Barker

factors capture many of the concerns posed in the sentencing delay context and that because the

Barker test is flexible, it will allow courts to take account of any differences between trial and

sentencing delays.” Id. at 1619 (Sotomayor, J., concurring).

       The Fifth Circuit has not yet determined whether the fundamental fairness secured by the

Due Process Clause prohibits excessive pre-sentencing delay. See United States v. Piper, 912

F.3d 847, 854 (5th Cir. 2019) (“The Due Process Clause guarantees that a criminal defendant

will be treated with that fundamental fairness essential to the very concept of justice.”). But the

Supreme Court in Betterman strongly suggested that it does, and multiple courts have recognized

post-Betterman that due process imposes limits on permissible pre-sentencing delay. E.g.,

United States v. James, 712 F. App’x 154, 161 (3d Cir. 2017) (unpublished) (citing old case law

that applied Barker factors to sentencing delay under Due Process Clause and observing,

“Because the Supreme Court put forward no holding on the availability of a speedy sentencing

claim under the Due Process Clause, our prior precedent under the Due Process Clause survives

Betterman”); United States v. Brown, 709 F. App’x 103, 103 (2d Cir. 2018) (unpublished)

(“[I]nordinate sentencing delay can violate the Due Process Clause.” (citing Betterman, 136 S.

Ct. at 1612)); Deck v. Steele, 249 F. Supp. 3d 991, 1079-80 (E.D. Mo. 2017); see also, e.g.,

United States v. Danner, 429 F. App’x 915, 917 (11th Cir. 2011) (unpublished) (in pre-



                                                 21
    Case 4:10-cr-00459 Document 454 Filed on 08/26/19 in TXSD Page 22 of 32



Betterman case, treating Fifth Amendment and Sixth Amendment speedy-sentencing rights as

coextensive and analyzing both under Barker).

       And the Fifth Circuit has recognized that certain types of delay not governed by the Sixth

Amendment can violate due process if they endure long enough. See Rheuark v. Shaw, 628 F.2d

297, 302 (5th Cir. 1980) (“We are convinced that due process can be denied by any substantial

retardation of the appellate process, including an excessive delay in the furnishing of a

transcription of testimony necessary for completion of an appellate record.”). There is no reason

to believe the Fifth Circuit would not extend due process protections to the sentencing context

now that Betterman has removed such claims from the ambit of the Sixth Amendment. Such

protections are especially important in capital proceedings, given “that execution is the most

irremediable and unfathomable of penalties; that death is different.” Ford v. Wainwright, 477

U.S. 399, 411 (1986). In light of this “qualitative difference between death and all other

penalties,” Miller v. Alabama, 567 U.S. 460, 481 (2012), the Supreme Court “has demanded that

factfinding procedures aspire to a heightened standard of reliability” in capital cases, Ford, 477

U.S. at 411.

       This Court should therefore apply the Barker due process test to Mr. Duran Gomez’s

claim that the sentencing delay in this case will violate his right to fundamental fairness.

Consideration of the Barker factors demonstrates that, in light of the excessive delay in this case,

permitting the government to seek death would violate due process. Given the heightened

reliability the Supreme Court has long required for fact-finding in capital cases, the eleven-year

pre-sentencing delay will prevent Mr. Duran Gomez from receiving a capital sentencing that

comports with due process. Fundamental fairness therefore requires that the government be




                                                 22
    Case 4:10-cr-00459 Document 454 Filed on 08/26/19 in TXSD Page 23 of 32



prohibited from seeking the death penalty. Accordingly, Mr. Duran Gomez respectfully requests

that this court strike the NOI.4

                 2.    Analysis
                       a.      The Barker factors weigh in Mr. Duran Gomez’s favor.
                               i.      Length of delay

       In the sentencing context, courts typically determine the length of delay by measuring the

time between (1) a guilty plea or conviction, and (2) sentencing. See, e.g., Abou-Kassem, 78

F.3d at 167; Washington, 626 F. App’x at 487; James, 712 F. App’x at 162; United States v. Ray,

578 F.3d 184, 200 (2d Cir. 2009). Courts use this yardstick because it is usually relevant to

assessing the kinds of prejudice caused by pre-sentencing delay: “the possible prejudice of

anxiety” about the impending sentence, Howard, 577 F.2d at 270; “disserv[ice of the] basic

notion that, once convicted, an offender should be able to serve his sentence and be done with

it,” id.; “the detrimental effect on rehabilitation,” Danner, 429 F. App’x at 918—if, for instance,

a defendant is held in a jail, rather than a prison, pending sentencing; delaying “a defendant’s

ability to reintegrate into society,” id.; and losing “the opportunity to receive a concurrent

sentence or to appeal as of right,” United States v. Nieves, 648 F. App’x 152, 155 (2d Cir. 2016)

(unpublished).

       But Barker instructs that prejudice “should be assessed in the light of the interests of

defendants which the speedy trial right was designed to protect.” 407 U.S. at 532. Where a




       4
          In Betterman, the Supreme Court expressly “reserve[d] the question whether the [Sixth
Amendment] Speedy Trial Clause applies to bifurcated proceedings in which, at the sentencing
stage, facts that could increase the prescribed sentencing range are determined (e.g., capital cases
in which eligibility for the death penalty hinges on aggravating factor findings).” 136 S. Ct. at
1613 n.2. To preserve such a claim, Mr. Duran Gomez hereby repeats and incorporates his due
process arguments, which follow, and asserts that they also support finding that the delay in this
case violates his Sixth Amendment right to a speedy sentencing.
                                                 23
    Case 4:10-cr-00459 Document 454 Filed on 08/26/19 in TXSD Page 24 of 32



defendant claims an interest and a type of prejudice different from those above, therefore, courts

“will consider [the Barker analysis’] application and perhaps adapt its insights to the situation

presented” in a given case. Howard, 577 F.2d at 271; see also Amos, 646 F.3d at 205 (“[The

Barker] balancing test eschews rigid rules and mechanical factor-counting in favor of a difficult

and sensitive balancing process.”). Here, Mr. Duran Gomez asserts that excessive pre-

sentencing delay may cause a type of prejudice—i.e., imposition of “a harsher sentence than he

otherwise would have [received]”—that affects an interest different from those described above.

Howard, 577 F.2d at 271. Specifically, he claims that the unavailability of witnesses, evidence,

and El Salvador’s Capital Assistance Project makes it more likely that (1) he will be convicted of

the capital offenses in the SSI, and (2) the jury will sentence him to death.

        The severity of this type of prejudice does not turn on the narrow question of how much

time passes between a conviction and sentencing. Instead, it turns on the question of how much

time has passed since the case began, i.e., since the alleged crimes occurred—or, at the very

least, since the government arrested Mr. Duran Gomez. “If witnesses die or disappear during a

delay, the prejudice is obvious,” as “the inability of a defendant adequately to prepare his case

skews the fairness of the entire system.” Frye, 489 F.3d at 213. This “obvious” prejudice exists

at sentencing regardless of whether witnesses die or disappear (1) between arrest or indictment

and trial, or (2) between verdict and sentencing. See Washington, 626 F. App’x at 488 n.3

(noting that “in the context of re-sentencing[,] . . . after a long delay, a defendant may be unable

to locate evidence of, or witnesses to testify about, mitigating circumstances like childhood

abuse”). The prejudice of losing a mitigation witness is no less severe simply because she died

before, rather than after, verdict.




                                                 24
    Case 4:10-cr-00459 Document 454 Filed on 08/26/19 in TXSD Page 25 of 32



       In assessing the prejudice caused by a delayed sentencing, this Court should therefore

treat the relevant period of delay as beginning when the government first arrested Mr. Duran

Gomez for potential capital charges.5 The delay from that date (in November 2006) until

sentencing (likely sometime in the summer or fall of 2021) will be in the neighborhood of fifteen

years. See Bates No. 011230-011231. This lengthy delay crosses the one-year threshold

between “ordinary delay” and “presumptively prejudicial delay,” Amos, 646 F.3d at 206,

requiring this Court to undertake a “full Barker analysis” that considers all four speedy-trial

factors, Harris, 566 F.3d at 432.

       As explained above, an “extraordinary” delay of five years or more “weighs heavily in [a

defendant’s] favor.” Cardona, 302 F.3d at 497. Given the fifteen-year sentencing delay in Mr.

Duran Gomez’s case, this Court should therefore presume prejudice exists based on the first

Barker factor alone. See Boyer, 863 F.3d at 443; Goodrum, 547 F.3d at 260; Parker, 505 F.3d at

328-29. Or, in the alternative, it should find prejudice results from the first three factors taken

together. See Reagan, 725 F.3d at 487 (noting prejudice can result from first factor, either on its

own or in combination with factors two and three).

                               ii.     Reason for the delay

           For the reasons explained above, the government, rather than Mr. Duran Gomez, “is

more to blame for the delay” in this case. Brillon, 556 U.S. at 90. The discovery is voluminous

and the government has been tardy in producing much of it; Mr. Duran Gomez has not received

the funds he needs to investigate and prepare a defense; and Mr. Duran Gomez was for many




       5
         Law enforcement officials first arrested Mr. Duran Gomez on November 21, 2006,
ostensibly on unspecified “immigration charges,” although it is apparent that the government
was really holding Mr. Duran Gomez in connection with its murder investigation. The
circumstances surrounding Mr. Duran Gomez’s arrest will be the subject of a separate motion.
                                                 25
    Case 4:10-cr-00459 Document 454 Filed on 08/26/19 in TXSD Page 26 of 32



years forced to ask for continuances because the government dragged its feet in deciding whether

to seek the death penalty against Mr. Rodriguez Mendoza. See supra, Part II.A.2.b. Thus little,

if any, of the 15-year pre-sentencing delay can properly be imputed to Mr. Duran Gomez.

                               iii.    Assertion of the right

       Mr. Duran Gomez previously expressed to this Court his concern about proceeding to

trial after the passage of so much time, and he raised this issue with the government as part of the

AGRCCC review process. See, e.g., Ex. A at 14. But even if he had not, his failure to assert a

right to a speedy sentencing is not determinative. See Brillon, 556 U.S. at 89-90 (noting Barker

“refused to . . . hinge the right on a defendant’s explicit request for a speedy trial”); Frye, 489

F.3d at 21 (explaining that “none of the four Barker factors is either necessary or sufficient” to

find a delay unconstitutional). In the sentencing context, courts have recognized that “‘a

defendant does not bear the burden of seeking his own sentencing.’” Brown, 709 F. App’x at

103 (quoting Ray, 578 F.3d at 191). Indeed, the Second Circuit held in Ray that a defendant’s

failure to object to sentencing delay was irrelevant:

       To the extent the defendant is seeking not to vacate her conviction by reason of
       the delay but seeking rather a modification of the terms of her sentence by reason
       of the prejudice to her from imposing a custodial sentence fifteen years after her
       conviction, notwithstanding her impressive rehabilitation, we see no reason to
       impose blame, fault, or responsibility on her for the delay, on the mere basis of
       the fact that she did not take earlier steps to be sentenced more rapidly.

578 F.3d at 200.

       It is immaterial that Mr. Duran Gomez has not previously filed a formal objection to the

delay in this case. The first three Barker factors support a presumption of prejudice.

                               iv.     Prejudice

         The same facts that prejudice Mr. Duran Gomez’s right to a fair trial also prejudice his

right to a fundamentally fair sentencing proceeding, which implicates the Eighth Amendment as


                                                  26
    Case 4:10-cr-00459 Document 454 Filed on 08/26/19 in TXSD Page 27 of 32



well. Fact witnesses who have died or been deported and documentary evidence that has gone

missing both make it more likely that Mr. Duran Gomez will be convicted of capital charges,

requiring a capital sentencing hearing that has been unfairly delayed. And the closure of ESCAP

and the death of numerous family members will frustrate Mr. Duran Gomez’s ability to put on a

meaningful mitigation case at sentencing. See supra, Part II.A.2.d.i.c. Courts have recognized

that the inability to present effective mitigation is the kind of prejudice that can render

sentencing delay violative of due process if it results in imposition of a harsher sentence. See,

e.g., United States v. Cain, 734 F. App’x 21, 25 (2d Cir. 2018) (unpublished) (“[F]orms of

prejudice include prejudice related to the defendant’s ability to present his or her case (i.e., in

presenting a defense or sentencing submission).”); Washington, 626 F. App’x at 488 n.3

(recognizing prejudice may arise where, “after a long delay, a defendant may be unable to locate

evidence of, or witnesses to testify about, mitigating circumstances like childhood abuse”); cf.

United States v. Yelverton, 197 F.3d 531, 539 (D.C. Cir. 1999) (finding prejudice lacking where

defendant “ma[de] no claim that the delay affected his ability to present his position on his

sentence or adversely affected the sentence he received”).

                                                ****

         The Supreme Court has held that the Eighth Amendment’s prohibition on cruel and

unusual punishment “requires increased reliability of the process by which capital punishment

may be imposed.” Herrera, 506 U.S. at 405; see also Lankford v. Idaho, 500 U.S. 110, 125

(1991) (“emphasiz[ing] the special importance of fair procedure in the capital sentencing

context” and stressing that “death is a different kind of punishment from any other which may be

imposed in this country”); United States v. Jones, 132 F.3d 232, 241 (5th Cir. 1998) (“[T]he

qualitative difference between death and other penalties calls for a greater degree of reliability



                                                  27
    Case 4:10-cr-00459 Document 454 Filed on 08/26/19 in TXSD Page 28 of 32



when the death sentence is imposed.”). In light of this need for heightened reliability, the delay

in this case—and the resulting loss of evidence—would render any capital sentencing proceeding

fundamentally unfair.

       The recent (post-Betterman) opinion in Deck v. Steele, 249 F. Supp. 3d 991 (E.D. Mo.

2017), is instructive. The petitioner in that case was found guilty of two counts of murder in

1998 and sentenced to death on both counts. Deck, 249 F. Supp. 3d at 1014. Following reversal,

a second penalty phase, reimposition of the death penalty, a second reversal, and a third penalty

phase, he was sentenced to death a third time in 2008. Id. at 1014-15. On federal habeas corpus

review, the petitioner claimed “the inordinate delay between his conviction in February 1998 and

his final sentencing trial in September 2008 caused his mitigation evidence to be unavailable on

account of its loss or destruction and because of ‘witness fatigue,’ thereby depriving him of his

constitutional right to adequately present mitigating evidence to the jury at his third penalty-

phase trial.” Id. at 1076. The sentencing proceeding, he argued, “violated his rights to due

process and to be free from the infliction of cruel and unusual punishment.” Id.

       The federal habeas court agreed. Citing Betterman, the court held defendants have a due

process right to be free from “inordinate delay in sentencing,” which in capital cases is

intertwined with the Eighth Amendment requirement that the death penalty “can only be

imposed after adequate consideration of factors that might warrant mercy.” Id. at 1079. Under

the fourth prong of the Barker test, the court found the “prejudice resulting from the delay

weigh[ed] heavily in favor of [the petitioner]” because “his inability to present substantial

mitigation evidence at his third penalty-phase trial was directly attributable to the passage of

many years’ time.” Id. at 1082. The court explained: “Witnesses who previously cooperated and

provided favorable testimony were no longer available, either because of their unknown location,



                                                 28
    Case 4:10-cr-00459 Document 454 Filed on 08/26/19 in TXSD Page 29 of 32



changed and hostile attitudes, illness, or even death.” Id. Therefore, the court held, “the

inordinate passage of time between [the petitioner’s] conviction and his final penalty-phase trial

deprived [the petitioner] of his constitutional right to present mitigation evidence, thereby

rendering his final trial fundamentally unfair.” Id.

       The district court in Deck resolved the petitioner’s sentencing-delay claim pursuant to the

Antiterrorism and Effective Death Penalty Act of 1996. Id. at 1019, 1079. Under that statute’s

“highly deferential standard,” a federal habeas petitioner can obtain relief only if he shows “the

state court’s ruling on his claim ‘was so lacking in justification that there was an error well

understood and comprehended in existing law beyond any possibility for fairminded

disagreement.’” Miller v. Thaler, 714 F.3d 897, 901 (5th Cir. 2013) (quoting Harrington v.

Richter, 562 U.S. 86, 103 (2011)). If the Deck petitioner was entitled to relief under such a

demanding standard, then Mr. Duran Gomez—whose case is not governed by AEDPA—is

necessarily entitled to relief as well: a potential sentencing in this case would likely occur fifteen

years after Mr. Duran Gomez was arrested, rendering crucial evidence unavailable. Such a

lengthy delay would subject Mr. Duran Gomez to a capital sentencing proceeding that is

fundamentally unfair.

                        b.     The proper remedy is to strike the NOI and bar the
                               government from seeking death.

       The Supreme Court “ha[s] not read the Speedy Trial Clause . . . to call for a flexible or

tailored remedy.” Betterman, 136 S. Ct. at 1615 n.6. When the delay between arrest and trial

becomes excessive, the “sole remedy” available is “dismissal of the charges.” Id. at 1615. But

the Due Process Clause establishes a “more pliable standard.” Id. at 1618; see also Zhang v.

Gonzales, 432 F.3d 339, 346 (5th Cir. 2005) (“[T]he requirements of due process are flexible and

call for such procedural protections as the particular situation demands.”). Courts considering


                                                  29
    Case 4:10-cr-00459 Document 454 Filed on 08/26/19 in TXSD Page 30 of 32



sentencing-delay claims rooted in due process therefore “evaluate [a] claim in order to fashion

relief designed to rectify the prejudice of the violation.” Burkett v. Fulcomer, 951 F.2d 1431,

1447 (3d Cir. 1991); see also Ray, 578 F.3d at 202 (“After a due process violation has occurred,

courts endeavor to fashion relief that counteracts the prejudice caused by the violation.”).

       The Fifth Circuit has held that “in the context of unconstitutional delays before

sentencing, ‘the proper remedy . . . is to vacate the sentence.’” Washington, 626 F. App’x at 489

(quoting Juarez-Casares, 496 F.2d at 193) (ellipsis in Washington); see also United States v.

Sanders, 452 F.3d 572, 580-81 (6th Cir. 2006) (describing “suspension of the remainder of the

sentence” as appropriate remedy for sentencing delay that violates due process); Ray, 578 F.3d at

202-03 (finding sentencing-delay violation under Due Process Clause and ordering “vacatur of

the remainder of the sentence”). Here, where the fundamental unfairness to Mr. Duran Gomez

results from subjecting him to a capital sentencing proceeding, vacatur of the sentence means

removing the possibility of a death sentence. This is the course the court took in Deck: after

finding the ten-year delay violated the petitioner’s due process rights, the court “order[ed] that

[his] death sentences be vacated and that he be sentenced to life in prison without the possibility

of parole.” 249 F. Supp. 3d at 1086.

       Numerous courts have recognized that an analogous remedy is appropriate if the

government fails to file its death notice “a reasonable time before the trial,” as required by 18

U.S.C. § 3593(a). E.g., United States v. Ponder, 347 F. Supp. 2d 256, 263 (E.D. Va. 2004) (“A

Death Notice filed an objectively unreasonable period of time prior to trial, such that it violates a

defendant’s right not to face trial for his life without adequate notice, must be stricken.”); United

States v. Hatten, 276 F. Supp. 2d 574, 579-80 (S.D. W. Va. 2003) (granting motion to strike

death notice because “the Government should have acted more quickly in filing the Notice”);



                                                 30
       Case 4:10-cr-00459 Document 454 Filed on 08/26/19 in TXSD Page 31 of 32



United States v. McGriff, 427 F. Supp. 2d 253, 268 (E.D.N.Y. 2006) (observing that, depending

on circumstances of the case, proper remedy for untimely death notice may be “striking the

notice”). Likewise, the appropriate remedy in this case—one that is “fashion[ed] [to]

counteract[] the prejudice caused by the violation,” Ray, 578 F.3d at 202—is to strike the NOI,

thereby preventing the government from seeking a death sentence rendered fundamentally unfair

by inordinate delay.

         Such a remedy, while protecting Mr. Duran Gomez’s right to a speedy and

fundamentally fair sentencing, also preserves the government’s ability to vindicate its

interests. Precluding a death sentence “is not so drastic, extraordinary, draconian, or extreme

as the outright dismissal of serious criminal charges,” as the “government may still seek a

conviction and the serious penalty of life imprisonment.” United States v. Lopez-Matias, 522

F.3d 150, 154 n.9 (1st Cir. 2008). Because striking the NOI “is not quite as serious as

dismissing the indictment altogether, . . . perhaps still less prejudice is required.” Id. at 158;

see also Hernandez v. Thaler, 398 F. App’x 81, 84 (5th Cir. 2010) (unpublished) (“Because

of the severity and finality of the death sentence, any doubts should be resolved in favor of

the petitioner.”); Medellin v. Dretke, 371 F.3d 270, 275 (5th Cir. 2004) (explaining that when

a “case involves the death penalty, any doubts as to whether a [certificate of appealability]

should issue must be resolved in [the capital defendant’s] favor”).

III.     Conclusion

         For the reasons described above, this Court should dismiss the SSI or, in the alternative,

strike the NOI and prohibit the government from seeking the death penalty in the case of

conviction.




                                                 31
   Case 4:10-cr-00459 Document 454 Filed on 08/26/19 in TXSD Page 32 of 32



Respectfully submitted,

/s/ Wendell A. Odom, Jr            /s/ James Wyda
WENDELL A. ODOM, JR.               JAMES WYDA (#25298)
Texas State Bar # 15208500         Federal Public Defender
Federal Bar # 0947                 Office of the Federal Public Defender
440 Louisiana, Suite 200           100 South Charles Street
Houston, TX 77002                  Tower II, 9th Floor
(713) 223-5575                     Baltimore, Maryland 21201
(713) 224-2815 (FAX)               (410) 962-3962
                                   (410) 962-0872 (FAX)
/s/ Neal Davis, III                Email: jim_wyda@fd.org
NEAL DAVIS, III
Texas State Bar #24038541          /s/ Julie L.B. Stelzig
Federal Bar # 706329               JULIE L.B. STELZIG (#27746)
440 Louisiana, Suite 200           Assistant Federal Public Defender
Houston, TX 77002                  6411 Ivy Lane, Suite 710
(713) 223-5575                     Greenbelt, Maryland 20770
(713) 224-2815 (FAX)               (301) 344-0600
                                   (301) 344-0019 (FAX)
                                   Email: julie_stelzig@fd.org




                                     32
